DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

             The information disclosure statement filed January 20, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because information is missing from the third NPL citation on page 2. At the end of the citation the "+" indicates that more data should be included and has not been shown in page 2. A copy of the second NPL citation on page 2 has not been provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation

 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means for receiving…”, “means for selecting…” and “means for measuring…” in claim 25.

A review of the specification shows corresponding structure for “means for receiving…” in Fig.2 (#244 and #246) and as recited in Paragraph 0071.
A review of the specification shows corresponding structure for “means for selecting…” in Fig.5 (#550), Fig.16 and where the selection is based on a trigger as recited in Paragraphs 0116 – 0117.
A review of the specification shows corresponding structure for “means for measuring…” in Fig.16 and where the measuring is performed only on the symbol subset without measuring all of the symbols of the symbol group and as recited in Paragraphs 0118 – 0119.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 1 – 3, 10, 12 – 15, 22, 24 and 30 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Chuang et al (US 2020/0052845).

            Re claims 1, 13 and 30, Chuang teaches of a method, non-transitory, processor-readable storage medium (Paragraph 0007) and a user equipment (#250, Fig.2 and Fig.18) comprising: a receiver configured to receive a wireless orthogonal frequency division multiplexed (OFDM) positioning reference signal (PRS) (#254, Fig.2 and Fig.7, Paragraph 0062); a memory (#260, Fig.2); and a processor (#256, Fig.2), communicatively coupled to the receiver and the memory (Fig.2), configured to: select a symbol subset (N1 or N2, Fig.7 and Paragraphs 0064 – 0066) of a symbol group of the OFDM PRS (N, where N = N1 + N2, Fig.7 and Paragraphs 0064 – 0066), the OFDM PRS comprising a slot of symbols comprising the symbol group (N symbol periods within a single slot, Paragraph 0087), the symbol group consisting of a first symbol quantity of consecutive ones of the symbols (consecutive N symbols, Fig.7 and Paragraphs 0064 – 0066), the symbol group being fully staggered in frequency domain (as shown in Fig.7), the symbol subset consisting of a second symbol quantity of the symbols of the symbol group (N1 or N2, Fig.7 and Paragraphs 0064 – 0066), the second symbol quantity being smaller than the first symbol quantity (N1 or N2 being smaller than N, Fig.7 and Paragraphs 0064 – 0066), and the symbol subset being less than fully staggered in the frequency domain (N1 or N2 being part of the fully staggered pattern, Fig.7); and measure the symbol subset without measuring all of the symbols of the symbol group (N1 and N2 are used for different measurements, Paragraph 0086).

            Re claims 2 and 14, Chuang teaches of wherein subcarriers of the symbol subset are uniformly spaced in the frequency domain (Fig.7 and Paragraph 0104).

          Re claims 3 and 15, Chuang teaches of wherein the symbol subset comprises at least two consecutive symbols of the symbol group (N1 or N2 consecutive symbols, Fig.7).

          Re claims 10 and 22, Chuang teaches of wherein the processor is configured to select the symbol subset based on a time between occasions of the OFDM PRS (transmission occasions, Paragraph 0124).

          Re claims 12 and 24, Chuang teaches of wherein the processor is configured to select the symbol subset based on a bandwidth of the symbol subset (transmission bandwidth, Figures 7 – 16).

Allowable Subject Matter

           Claims 25 – 29 are allowed.

           Claims 4 – 9, 11, 16 – 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633